Citation Nr: 1706096	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to June 13, 2014 and 70 percent thereafter.

2.  Entitlement to an initial, compensable rating for erectile dysfunction.

3.  Entitlement to an effective date earlier than May 16, 2011 for the award of service connection for erectile dysfunction.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	   Osborne E. Powell, Jr., Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

During the course of the Veteran's appeal, in a rating decision in March 2015, the RO increased the PTSD disability rating to 70 percent, effective June 13, 2014.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision.

In June 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.

In a VA Form 9, Appeal to the Board, received in June 2016 the Veteran perfected an appeal as to the matter of entitlement to service connection for sleep apnea and requested a Board videoconference hearing in the matter.  Therefore, the Board will not accept jurisdiction over them at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the appeal period, prior to and from June 13, 2014, the Veteran's service-connected PTSD has been productive of occupational and social impairment with deficiencies in work, family relationships, thinking and mood.

2.  During the Veteran's June 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to an initial, compensable rating for erectile dysfunction.

3.  During the Veteran's June 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to an effective date earlier than May 16, 2011 for the award of service connection for erectile dysfunction.

4.  The Veteran meets the schedular requirement for TDIU, and the effects of his service-connected PTSD have rendered him unemployable effective December 4, 2009 - the date he last earned substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD, prior to June 13, 2014, have been met, but the criteria for a 100 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial, compensable rating for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to an effective date earlier than May 16, 2011, for the award of service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for an award of TDIU effective December 4, 2009 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2016).

With respect to the claim for TDIU, to the extent that the action taken herein below is favorable to the Veteran, a discussion of the VCAA is not required at this time.

In regard to the remaining claims herein decided, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased initial rating for PTSD, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  Social Security Administration (SSA) records have also been obtained.

The Veteran was also provided with various VA examinations as to his PTSD disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints, discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  In addition, the Veteran has presented his own PTSD evaluations which addressed the effects of his PTSD on his employability which supplements the need for additional examination.

The Veteran also presented testimony at a Board hearing in June 2016.  During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities and for award of a TDIU.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II. Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Id. Withdrawal may be made by the appellant or by his or her authorized representative. Id.

During the Veteran's June 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issues of entitlement to an initial, compensable rating for erectile dysfunction and entitlement to an earlier effective date for the award of service connection for the disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues which are dismissed.
III.  Increased Rating- PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the Veteran's PTSD have already been assigned.  Accordingly, the Board will consider the propriety of the rating at each stage.

The Veteran contends that he is entitled to a higher rating for the service-connected PTSD, which is rated as 30 and 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Associations Diagnostic and Statistical Manual of Mental Disorders (DSM-V), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

To the extent that the medical evidence reflects diagnoses of other psychiatric disorders, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

On VA treatment in April 2008, the Veteran related that he had nightmares and frequent depressed mood.  He denied suicidal/homicidal ideation.  He slept 4 hours per night, and awoke a few times during the four hours.  He was hypervigilant, and checked the doors and windows frequently.  He got up at night to check his yard and the doors for safety.  He had frequent flashbacks and thought about his time in Vietnam.  He had 4 children whom he remained close to.  He lived alone.  The Veteran presented as neat and clean with good eye contact.  His mood was sad.  He was alert and oriented.  He was started in Mirtazapine for depression/anxiety.

In an October 2008 statement, private psychologist Dr. J. wrote that the Veteran was under her care and treatment for PTSD.  She noted that he experienced multiple symptoms, including regular intrusive recall of events that occurred in Vietnam, significant sleep disturbance characterized by dreams and nightmares from which he woke up anxious, hypervigilance, dissociative episodes during which he experienced auditory hallucinations and became disoriented to time and place, and extreme distress at cue/reminders of his experiences during the war.  He had episodes of anger and irritability, as well as episodes of suicidal ideation.  While he had thoughts of self-harm, he denied plan or intent.

In addition to PTSD, the Veteran also presented with apparent depression.  Administrating of the Beck Depression Inventory (BDI) produced a score that placed him in the severely depressed range.  Subsequent BDI score in July 2008 placed him in the moderate to severe depression range.  She noted diagnoses of PTSD and depression secondary to PTSD, and assigned a GAF score of 52.

A January 2009 VA mental health medication management note indicated that the Veteran reported better sleep and fewer nightmares since he started taking Citalopram.  He continued to attend group sessions with Dr. J.  On mental status examination, he was adequately groomed and calm.  No behavioral or psychomotor activity abnormalities were indicated.  Speech was of normal rate and tone and spontaneous.  His mood was euthymic and affect was of normal range.  There was no indication of hallucination, and thoughts processes were linear and goal-directed.  Thought content was appropriate.  Homicidal and suicidal ideations were not present.  Memory was intact, and the Veteran was oriented to place, time, and situation.  Concentration, impulse control, insight, and judgment were described as good.  He had adequate energy, and interests were varied.  There was no indication of irritability/anger, or depressive/anxiety symptoms.  The treatment provider diagnosed PTSD, and noted a GAF score of 65.

In a February 2010 report completed in conjunction with the Veteran's claim for SSA disability benefits, Dr. J. wrote that the Veteran had minimal response to psychiatric medication.  She noted that, with respect to orientation, there were episodes of impairment in relation to time.  Thought contact was appropriate, but thought process was distractible.  His mood/affect was worried/anxious, depressed, and withdrawn.  Attention, concentration, and memory were noted to be poor.  She found that the Veteran's mental condition was productive of serious limitations with respect to work.  She also submitted a report dated in February 2010 noting diagnoses of PTSD and depression secondary to PTSD, and GAF score of 50.  She noted that his inability to work worsened his withdrawal and isolation.

In an assessment of functional limitations, Dr. J. found that the Veteran's ability to follow work rules, relate to workers, follow instructions, have predictability in social situations, and maintain attention and concentration was poor.  She found that he was unable to deal with the public and follow complex job instructions.

On VA examination in September 2010, the Veteran endorsed sleep difficulties, with problems falling asleep and maintaining sleep.  He reported having nightmares once or twice a month.  He had a history of night sweats, but had not had them recently.  He had intrusive thoughts twice a month.  He reported having flashbacks on occasion.  The Veteran also reported difficulties with hypervigilance, exaggerated startle response, and difficulty with loud noises.  He had problems with anger and irritability.  When he had thoughts about acting on his anger, he bit his fingers, and he had marks on his fingers from that behavior.  He experienced anxiety and concern regarding his health.  He denied panic attack-like symptoms.  He reported mild, transient symptoms of depression, including decreased energy.  He denied feeling hopeless and denied a history of suicidal ideation.  The Veteran endorsed occasional problems with his memory. With respect to social relationships, the Veteran reported having quite a few close friends outside of his family.  

In regard to treatment, the Veteran reportedly received treatment through a private provider.  He was prescribed Citalopram and Trazodone.  He also attended counseling and group therapy sessions twice a month.

The Veteran reported that he was divorced and lived alone, though he had been in a relationship for 10 years.  He had four children and quite a few close friends.  He enjoyed walking and tried to go every day.  He watched television, was a member of Disabled American Veterans, and went to church.  

With respect to work, he stopped working as a lineman for AT&T in 2009.  He did not endorse any PTSD-related difficulties while working.

On mental status examination, the Veteran was alert and oriented to person, place, and time.  Thought process was linear.  Affect was mildly blunted, and insight was demonstrated.  Speech was fluent, grammatical, and free of paraphasias.  Attention and memory were mildly impaired.  He denied current auditory and visual hallucinations.  He indicated that there were times when he heard noises at home when there was nothing there.  He did not report any overt symptoms of psychosis.  He denied any history of suicide attempts or current suicidal or homicidal ideation.  

The examiner diagnosed PTSD and assigned a GAF score of 62.  The examiner noted that the Veteran presented with mild impairment in social and occupational functioning.  

In a May 2011 statement, Dr. J. wrote that the Veteran had regularly attended twice-monthly PTSD group therapy and regularly scheduled therapy since October 2007.  She noted that, in October 2008, the Veteran described significant increase in distressing intrusive thoughts of war-related experiences.  He endorsed difficulties sleeping and dreams about Vietnam.  He admitted that he was irritable and stressed, including at work.  He also expressed concern about his worsening memory and how that was negatively affecting his work.  He had been employed for 37 years, but was concerned about how long he would be able to continue, especially with his worsening of psychiatric problems.

She noted that, other than group treatment, the Veteran continued to withdraw and isolate much of the time.  He indicated that sleep remained a major problem.  He denied seeing things, but reported that he heard sounds when nothing was there.
The Veteran described considerable distress in closed spaces, which included his own home.  He reported that he became anxious and panicky.  Because of his fear of enclosed spaces, he had always worked outside.  He indicated that the panic and difficulty breathing elicited recall of being gassed in Vietnam.  

In addition, the Veteran described considerable mistrust and vigilance that negatively impacted his ability to relate effectively with others.  He described episodes of dissociation that were prompted by stimuli such as helicopters and airplanes.  He also reported significant startle at sudden sound, which at times resulted in concern that he would injury himself or others at work.  

The Veteran reported that he had to have surgery in April 2009, which left him more isolated and alone.  According to Dr. J., this facilitated an exacerbation of intrusive recall that undermined his psychiatric condition even further.  When he returned to work after surgery, he was on light duty, and his anxiety and distress persisted.  Because he could no longer work outside following his surgery, he became increasingly anxious.  She noted that the Veteran's symptoms of PTSD had remained persistent and severe since he left work in December 2009.

The Veteran was administered a Mini Mental State Examination (MMSE) in January 2010.  He was not oriented to time (date), but orientation to place was intact.  He was able to register 3 words and remember 3 at delayed recall.  Attention and calculation skills were intact.  He was able to perform a simple 3-step task, but did display difficulty understanding the instructions.  Evidence of anxiety was noted.  He had difficulty managing more than one information set at a time.  Overall, impairment in short-term memory functions reflected cognitive deficits consistent with depression and anxiety resulting from PTSD.

She also noted that the Veteran was administered the MMSE in March 2011, at which time he was oriented to time and place.  He was able to register 3 words, but remembered only one at delayed recall.  Attention and calculation skills were intact.  He was not able to accurately perform a simple 3-step instruction.

Dr. J. reported that the Veteran was administered the BDI in 2007, 2008, 2009 and 2010.  Symptoms had vacillated in severity, at times being extremely severe, versus in the mild to moderate range.  The 2007 and 2009 administrations indicated episodes of suicidal ideation.  Most recent testing in February 2011 showed a score ranging in the moderate range.

Dr. J. noted that the Veteran continued to experience impairment in social and occupational functioning as a result of chronic, severe PTSD characterized by easy escalation of anxiety and panic.  She found that he was unable to function effectively or appropriately in closed spaces, and he was unable to adapt to stressful circumstances, including work or a work-like setting.

An October 2011 VA mental health note reflected that the Veteran felt depressed on watching the news.  He tried to walk away when someone upset him.  He attended group therapy and was a member of his church.  He also talked to a few friends and had some contact with 2 of his adult children.  The Veteran admitting to having fleeting homicidal ideation, but denied plans, means, intent and target.  He denied suicidal ideation.  On mental status examination, the Veteran was cooperative, attentive and guarded.  Eye contact was periodically established but not maintained.  Mood was euthymic and affect was congruent with mood.  Speech was soft and mumbled, while thoughts were goal-directed and relevant.  He denied delusions and hallucinations.  He was described as alert and oriented with adequate concentration.  Memory appeared grossly intact, and judgment and insight.  A diagnosis of PTSD and GAF score of 50 were assigned.

VA treatment records dated in 2012 reflect that the Veteran participating in mental health group counseling, with diagnoses of PTSD and depressive disorder not otherwise specified noted.

On VA examination in March 2014, the Veteran reported that he continued to be in a relationship with someone, and that relationship was described as good.  He also described the relationships with his children and grandchildren as good.  He said that he had 2 close friends that he saw twice a week, and 2 casual friends that he saw 1 to 2 times a week.  In his spare time, he watched television, cooked, and cleaned.  He walked at the mall, went to church once a week and sometimes visited people in the community.

When asked about his work history, the Veteran reported that he completed high school and 2 years at college, but did not earn a degree.  He indicated that he had to stop working for AT&T because of problems with his shoulders.  He did not miss any time from work due to his mental health problems during the last year of his employment.  He did note that he was irritable on the job at time, and was short with co-workers.  The Veteran also reported some problems with concentration.  

With respect to his mental health treatment, he suggested that he went to the VA clinic, where was prescribed medication.  He stated that the medications did not help him.  He saw Dr. J. for group counseling and found that helpful.  He denied any other mental health treatment.  

The Veteran endorsed symptoms of intrusive thoughts of his trauma, nightmares once or twice a week, psychological and physiological reactivity to loud noise, avoidance of thinking of his trauma, emotional detachment from others, persistent feelings of fear related to his Vietnam experiences, problems with irritability, difficulties with concentration, sleep problems, and exaggerated startle response.

On mental status examination, the Veteran was alert, oriented, and attentive, appearing his stated age.  His mood appeared mildly dysphoric, and his affect was mildly anxious.  There was some evidence of psychomotor agitation.  His eye contact was fair.  He was cooperative and pleasant with the examiner.  His thought content was devoid of current auditory or visual hallucinations.  There was no evidence of delusional content noted.  He denied current thoughts of hurting himself or hurting others.  He denied a history of suicide attempts, and stated that it had been a long time since he was physically aggressive with someone else.  His memory was intact for immediate, recent, and remote events.  He was not able to interpret a proverb, nor was he able to concentrate well enough to spell "world" backwards.  He had fair insight into his current condition.

The examiner diagnosed PTSD, and noted that the Veteran was exhibiting moderate impairment in both the social and occupational realm.  

On VA examination in February 2015, the Veteran reported that he was still attending group therapy and had been prescribed Sertraline and Mirtazapine.  He reported increased severity of symptoms since his last evaluation.

The examiner noted that the symptoms applicable to the Veteran's mental health condition included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficult in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.

On exam, the Veteran was alert and oriented.  His mood was mildly anxious and affect was mildly constricted.  Speech was fluent.  Mental status was within normal limits.

The examiner diagnosed PTSD, and found the disability to productive of occupational and social impairment with reduced reliability and productivity.  The examiner further noted that she reviewed the claims file, and determined that there had been an increase in the severity of PTSD symptoms as compared to previous evaluations.

A March 2015 VA social work note reflected that the Veteran reported symptoms of sleep disturbance, occasional nightmares, hypervigilance, elevated anxiety, and irritability.  He denied experiencing any suicidal/homicidal ideation, hallucinations or delusions.  On mental status examination, he was alert and oriented and there was no evidence of a thought disorder or disturbances to speech, gait, or affect.  

On VA examination in June 2015, the examiner again noted that the Veteran's PTSD was productive of depressed mood, suspiciousness, chronic sleep impairment, difficulty in understanding complex commands, and difficulty in establishing and maintaining effective work and social relationships.  She noted that while the Veteran was cooperative, he preferred to sit near the door so he could monitor what was going on behind him.  

The examiner diagnosed PTSD and indicated that the disability was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Sound found that the Veteran's symptoms were of such severity that they adversely impacted his social functioning and emotional wellness.  His symptoms also impacted his ability to maintain gainful employment.

On VA treatment in May 2015, the Veteran reported that he was in VA group counseling for PTSD for a 4 week period and was extended for another session.  He slept 4-5 hours per night and had occasional flashbacks.  He got angry at times, and felt sadness over the loss of his adult son.

An April 2016 report from Dr. J. reflected that the Veteran continued to remain under her care for PTSD and secondary depression.  She noted that the Veteran was again administered the BDI, which showed that the Veteran's depression secondary to PTSD.  She noted that the again expressed thoughts of killing himself, but denied intent related to his spiritual beliefs.  She indicated that he read the Veteran's VA treatment records and VA examinations reports.  

With respect to occupational history, the Veteran reported that he stopped working in 2009, which facilitated an exacerbation of his symptoms.  Because he was no longer able to work outside, psychiatric symptoms including increased panic attacks resulting in his terminating his employment.

The symptoms applicable to the Veteran's diagnosis were noted as:  depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, near-continuous depression, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, episodic hallucinations, and disorientation to time and place.

On MMSE, the Veteran was oriented to place but not time (date).  He was able to register 3 words, but remembered only 1 at delayed recall.  Attention and calculation skills were impaired.  He had difficulty accurately interpreting a simple 3-step instruction.  He was not able to accurately interpret 2 proverbs.  Overall, impairment in short-term memory functions reflected cognitive deficits consistent with PTSD-related anxiety and depression that negatively impacted focus and concentration.  He was not able to perform multi-level processing skills, such as processing more than one information set at a time.

Diagnoses of PTSD and depression were indicated.  A GAF score of 45 was assigned.

She determined that the symptoms attributable to the Veteran's PTSD included recurrent and distressing recollections and dreams of events in Vietnam; acting or feeling as if the traumatic events were recurring, intense psychological distressing at exposure to internal or external cues (panic attacks); physiological reactivity on exposure to internal or external cues (startle); efforts to avoid thoughts, feelings, or conversations associated with the trauma; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty with concentration; hypervigilance; and exaggerated startle response.

Symptoms attributable to major depressive disorder included depressed mood most of the day; fatigue and loss of energy nearly every day; feelings of worthlessness; diminished ability to think or concentrate; indecisiveness; and recurrent thoughts of death-recurrent suicidal ideation without a specific plan.

Dr. J. indicated that the disability was productive of total occupational impairment and social impairment with deficiencies in the areas of work, family relations, judgment, thinking and mood.  She found that total occupational impairment was the result of such symptoms as episodic dissociative flashbacks during which he felt like he was in Vietnam and experienced disorientation to time and place.  He also reported that he had "seen things" and had auditory hallucinations once or twice a month during which he heard noises that caused him to jump.  Additionally, his social functioning was impaired by symptoms of suicidal ideation, persistent depression, episodes of panic, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

A May 2016 report from clinical psychologist Dr. T. of the Carolinas Center for Advanced Management of Pain noted that he reviewed the Veteran's VA examination reports and reports from Dr. J.  He found it as least as likely as not that the record supports a rating of 50 percent for PTSD from 2008 to 2010, at which time his condition progressed to the 70 percent rating assigned.  He noted diagnoses of PTSD and major depression, and GAF score of 52 from 2008-2010, and 48 from 2010 to the present.

Dr. T. further noted that it was common in individuals with PTSD that once the structure of employment ended, the symptomatology of PTSD began to manifest more predominantly.  He noted Dr. J.'s report of exacerbation of symptoms once he was out of work.  Dr. T. noted that further reports from Dr. J. and VA examination reports reflected that the Veteran was found to have difficulty adapting to work and work relationships.  In his opinion, the Veteran was unable to seek, gain, and hold gainful employment as of February 2010, when his PTSD and depression caused occupational and social impairment with deficiencies in most areas, due to difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.

During the Veterans' June 2016 Board hearing, he testified that he experienced considerable distress in closed spaces, even in his own home.  He reported that being depressed due to longer being able to perform his job due to physical injury.  Since he had been unable to work, he began to focus more on traumatic events his experienced in Vietnam.  He expressed difficulties with panic and anxiety, suicidal thoughts, nightmares, auditory and visual hallucinations (seeing or hearing things that are not there), constant depression, and difficulties with anger.

The aforementioned evidence reflects that the Veteran's PTSD has been manifested by difficulty sleeping, irritability, anger, anxiety, depression, panic attacks, isolative behavior, lack of concentration, memory impairment and difficulty maintaining relationships.  In the opinion of the Board, the frequency, severity and duration of these symptoms have been productive of occupational and social impairment with deficiencies in work, family relationships, judgment and mood.  Such symptomatology is consistent with a higher 70 percent rating for the period prior to June 13, 2014.

In so finding, the Board acknowledges that while the Veteran's symptoms and severity have varied with periods of improvement during this timeframe, as documented on examination and in treatment records.  VA treatment records and examinations reports appear to support only mild to moderate impairment; however, the Veteran's main mental health treatment provider, Dr. J., documented severe symptomatology exacerbated once the Veteran left work in 2009.  In addition, her 2008 report notes suicidal ideation, episodes of anger and dissociation, and severe depression.  While not all of the symptoms supportive of a 70 percent rating have been documented, the overall picture supports a finding of deficiencies in most areas such as work, family relations, thinking, and mood.
  
However, at no point during the period of the appeal, is the service-connected PTSD shown to have met the criteria for the higher rating of 70 percent.  As noted, a 100 percent rating requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In April 2016, Dr. J. opined that the Veteran's PTSD was productive of total occupational impairment and social impairment as the result of such symptoms as episodic dissociative flashbacks with disorientation to time and place, auditory hallucinations once or twice a month, suicidal ideation, persistent depression, episodes of panic, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The mental status examinations in both formal examinations and in the clinic setting demonstrate some impairment of memory and concentration, but have consistently demonstrated the Veteran to be oriented with no significant impairment of speech or communication.  While Dr. J. noted disorientation to time and place during flashbacks, and the Veteran is occasionally noted to not be oriented to date on evaluation, the frequency and duration of such episodes are not shown to result in total occupational and social impairment.  The Veteran has consistently been shown to be oriented in all other spheres treatment and on examination.  He has reported occasional images and sounds, but has otherwise denied chronic/persistent suicidal or homicidal ideations or auditory or visual hallucinations.  His memory, while impaired, did not extend to the point of memory loss for names of closes relatives, own occupation, or own name on mental status examination.  There is no lay or medical evidence that the Veteran presents as a persistent danger of hurting self or others.  His hygiene is reported as maintained.

With respect to social functioning, the record reflects that the Veteran is socially withdrawn, but has maintained a relationship for over 10 years, and has described good relationships with his children, grandchildren and a few friends.  He occasionally attended church and group therapy.  Thus, it cannot be said that he has "total" social impairment, and such is consistent with the findings on both VA examination and by Dr. J.

The Board further finds that none of the GAF scores assigned during this period, alone, provide a basis for assigning a rating in excess of 70 percent for PTSD.  As indicated, the Veteran has been assigned GAF scores ranging from 45 to 65.  These scores reflect some residual occupational and social functioning.

According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Thus, to the extent that the Veteran has been assigned scores in the moderate to severe range, such scores are consistent with the 70 percent rating assigned.  These GAF scores reflect some residual occupational and social functioning and, thus, less than "total" occupational and social impairment.

In sum, the record does not support of a finding of both occupational and social impairment which is total in degree.  In so finding, the Board has considered the Veteran's statements regarding the severity of his psychiatric symptoms and the medical opinions of "total" occupational impairment.  As addressed below, the Board finds that the Veteran's PTSD contributes to his employability but nonetheless the weight of the lay and medical evidence weighs against a finding of total occupational and social impairment.  Certainly, as a lay person, the Veteran is competent to attest to the symptoms that he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, he has been credible with his testimony supporting a 70 percent rating as well as TDIU rating (as addressed below).  However, as it pertains to the specific criteria for a 100 percent schedular rating under Diagnostic Code 9411, the totality of the lay and medical evidence - when considering the type, severity and frequency of symptoms - weighs against a finding of "total" occupational and social impairment, or a level of disability more nearly approximating "total" occupational and social impairment.  Regardless, with respect the overall severity of PTSD, the Board finds the medical impressions and opinions to be far more probative of the degree of impairment than the lay statements as it pertains to the extent of the overall psychological, occupational and social impairment due to PTSD.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria. The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  Rather, the criteria provide examples for particular ratings and the Board may consider all factors in assigning a scheduler rating.  Therefore, referral for consideration of an extraschedular rating for PTSD is not warranted.  38 C.F.R. § 3.321(b)(1). 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran's only other service-connected disability is erectile dysfunction, which is assigned a noncompensable rating with a monetary benefit for special monthly compensation for loss of use.

Accordingly, the Board finds that a uniform 70 percent rating for PTSD, but no higher for any time during the appeal period, is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



IV.  TDIU

The Veteran also contends that he is precluded from working due to his service-connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 361.

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.

Here, the Veteran is service-connected for PTSD (now rated as 70 percent disabling throughout the appeal period), and erectile dysfunction (rated as noncompensably disabling).

Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) for all periods relevant to the appeal.

On the Veteran's application for TDIU, along with various other statement and treatment records, he reported that he last worked in 2009 as a lineman for AT&T.  He indicated that he had completed high school, with 2 years of additional schooling but no degree.  In various written statements and during his hearing testimony, the Veteran has reported that while he stopped working following surgery with related to physical impairment, his service-connected PTSD prevented him from gaining and maintaining any subsequent employment.

In addition to the above-discussed medical evidence, SSA records indicate that the Veteran was found to be disabled as of December 2009 with a primary diagnosis of osteoarthritis and allied disorders, and essential hypertension.

A June 2016 report of interrogatories reflects that a vocational expert, J.B., reviewed the claims file.  He also indicated that he was familiar with the criteria for award of a TDIU.  He noted that the Veteran was a high school graduate who took one year of courses following high school, but never finished his degree.  He worked as a lineman for AT&T from 1970 until 2009.  This job required skills such as following diagrams, using electrician's hand tools, operating truck-mounted equipment, ascending and descending poles, entering tunnels or sewer to repair feeder lines and terminal boxes.

Based on review of the psychiatric reports, including VA examinations and specifically the reports from Dr. J., J.B. found it more likely than not that the Veteran would not be capable of performing any skilled or semi-skilled work, which would require very good attention and concentration over a sustained period of time and memory sufficient for performing multiple tasks.  He also determined that the Veteran would be incapable of unskilled work due to his memory, attention and concentration difficulties.  He also pointed out that the Veteran would be unable to handle stress due to his escalations of anxiety and panic in such situations. 

He determined that, at least as likely as not, February 2010 wound be the effective date for when the Veteran was unable to maintain employment, citing the February 2010 report from Dr. J, noting that the Veteran was distractible, worried, and anxious with poor concentration.

The foregoing establishes, at least as likely as not, that the Veteran is unable to perform work-related tasks due to symptoms such as panic, anxiety, depression, impairment in concentration, memory and attention, along with difficulties in social interaction with others due to his service-connected PTSD.  These impairments are incompatible with his previous work history of working as a lineman, which as noted by the vocational expert, would require following instructions, work with technical tools, and handling of multiple tasks.

Additional evidence from the Social Security Administration reflects that the Veteran had been earning $4,112 per month until the last day he worked on December 4, 2009.

As a result of these work limitations caused by service-connected disabilities as reflected in the 70 percent disability rating, and in consideration of the various private opinions of record regarding the severity of the Veteran's service connected PTSD and its impact on his employability, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment since December 4, 2009.  The Board further finds that the TDIU benefit is not available prior to December 4, 2009 as the Veteran had been earning $4,112 per month which substantially gainful employment.  Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (substantially gainful employment refers to, at the minimum, the ability to earn a living wage, and is not engaged in substantially gainful employment if annual income below the poverty threshold for one person).

Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted effective December 4, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-56.


ORDER

A 70 percent rating for PTSD prior to June 13, 2014, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

The claim of entitlement to an initial, compensable rating for erectile dysfunction is dismissed.

The claim of entitlement to an effective date earlier than May 16, 2011, for the award of service connection for erectile dysfunction is dismissed

Entitlement to a TDIU effective December 4, 2009 is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


